Name: Council Regulation (EEC) No 230/85 of 29 January 1985 on the application of Decision No 2/84 of the EEC-Austria Joint Committee - Community transit - adapting the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit @Decision No 2/84 of the EEC- Austria Joint Committee - Community transit - of 14 December 1984 adapting the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit
 Type: Regulation
 Subject Matter: European construction;  tariff policy;  monetary relations;  Europe
 Date Published: nan

 No L 26/ 10 Official Journal of the European Communities 31 . 1 . 85 COUNCIL REGULATION (EEC) No 230/85 of 29 January 1985 on the application of Decision No 2/84 of the EEC-Austria Joint Committee  Community transit  adapting the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit to take the measures required to implement the above ­ mentioned Decision, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Article 16 (3) (d) of the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Commu ­ nity transit (') empowers the Joint Committee set up under the Agreement to adopt Decisions making any adjustments to the definition of the ECU in Article 13 (3) of the Agreement which may be made necessary by amendments to the Community rules relating thereto ; Whereas the Joint Committee has decided to adapt Article 13 (3) of the Agreement in order to take account of a recent change in the Community rules on the definition of the ECU ; Whereas this adaptation is the subject of Joint Committee Decision No 2/84 ; whereas it is necessary HAS ADOPTED THIS REGULATION : Article 1 Decision No 2/84 of the EEC-Austria Joint Committee  Community transit  adapting the Agreement between the European Economic Commu ­ nity and the Republic of Austria on the application of the rules on Community transit shall apply in the Community. The text of the Decision is attached to this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 January 1985 . For the Council The President G. ANDREOTTI (') OJ No L 294, 29 . 12. 1972, p. 87 .